Cite as 2017 Ark. 222


                SUPREME COURT OF ARKANSAS

  IN   RE  UPDATED    LIST OF                    Opinion Delivered   June 8, 2017
  ATTORNEYS SUSPENDED FOR
  FAILURE TO PAY 2017 ANNUAL
  ATTORNEY-LICENSE FEE



                                      PER CURIAM

       On April 21, 2017, we issued an opinion pursuant to Rule VII(C) of the Rules

Governing Admission to the Bar identifying attorneys who were suspended from the

practice of law in the State of Arkansas due to the failure of those attorneys to pay their

2017 annual attorney-license fees. See In re Suspension of Attorneys Who Failed to Pay 2017

Annual Attorney-License Fee, 2017 Ark. 150 (per curiam). Since the issuance of that opinion,

some attorneys have been reinstated by becoming current on past-due fees and penalties.

       Rule VII(C)(18) requires that we periodically provide an updated list of attorneys

suspended for failure to pay annual dues. Attached is an updated list. The attorneys listed in

Category 1 have not paid their license fees, have remained suspended for nonpayment, and

shall not practice law in this state until they are reinstated to good standing. The attorneys

listed in Category 2 were suspended for failure to pay license fees, have become current on

the fees and penalties, and are reinstated to their pre-suspension statuses. We caution that

placement in Category 2 is proof of good standing only as to payment of license fees.
                                          Category 1


                                  Suspended-license Status
                           Nonpayment of License Fee and Penalties


Bar Number: 76002            Bar Number: 2004186                     Bar Number:75152
Robert D. Alexander, Jr      S. Renee Brida                          Eric Scott Clifford
St. Job, AR                  Surprise, AZ                            Paris, TX



Bar Number: 73001            Bar Number= 2002025                     Bar Number:2006147
Helen Wray Anderson          F. Paul Bridges                         Theodore Sizer Cochran
Mt. Pleasant, SC             Rogers, AR                              Little Rock, AR


Bar Numbe¡:73002             Bar Number:2001157                      Bar Number: 86028
Joe Brady Anderson           Robert Ray Briggs                       Kevin Eugene Collins
Mt. Pleasant, SC             Fort Smith, AR                          Birmingham, AL


Bar Number= 2007226          Bar Number: 2006113                     Bar Number: 85188
Sarah Fisher Baber            EvestA. Broussard, lll                 CarlTaft Cone
Little Rock, AR               Baton Rouge, LA                        Statesboro, GA


Bar Number: 71006             Bar Number: 90054                      Bar Number: 2008086
Harvey L. Bell               Timothy M. Buckley                      Virginia Cooper
FPO, AP                      Fayetteville, AR                        Bella Vista, AR



Bar Number= 2008287           Bar Number: 74019                      Bar Number: 2008070
Dawn M. Bertram              Thomas Alexander Buford                 Aaron Paul Cousins
Bend, OR                     Haynes, AR                              Rogers, AR



Bar Number:74161              Bar Number: 88078                      Bar Number:200'1271
John Frederick Bischoff       Mark Terry Burnette                    Jonathan T. Crump
Apton, MN                     Little Rock, AR                        Tupelo, MS


Bar Number: 73010             Bar Number: 2003173                    Bar Number: 81040
Paul Richard Bosson           Kristin CordellCamp                    Francis Dorvin Crumpler, Jr
Hot Springs, AR               Malvern, AR                            Denton, TX


Bar Number:      20lll05      Bar Number: 2008089                    Bar Numbe¡= 2013248
Kelly Beth Bowie              Karen Gwinn Clay                       Patrick Ryan Culver
Ashdown, AR                   Jackson, MS                            Springdale, AR




                                                                                                   1
                                        Category 1


                                 Suspended-license Status
                          Nonpayment of License Fee and Penalties


Bar Number: 2005067         Bar Number: 2001169                     Bar Number:89211
Tina Marie Damron           MaryA. Earl                             John Downing Garnett
Rogers, AR                  Little Rock, AR                         Houston, TX


Bar Number: 90070           Bar Number:2006128                      Bar Number: 75160
Dr. Joshua Joy Dara, Sr     Kay Elizabeth Ellington                 Joseph Gregory Gerard
Pineville, LA               Dallas, TX                              Little Rock, AR


Bar Number: 2000028         Bar Number: 85215                       Bar Number: 2014088
Darrel E. Davis, Jr.        Cynthia Ann Falls                       Robert Eugene Goins
Farmington, AR              Asheville, NC                           Broken Arrow, OK


Bar Number:90223            Bar Number: 2004003                     Bar Number: 79160
Ashley Ross Deer            David Bryce Finley                      David Scott Gonzenbach
Leawood, KS                 Las Vegas, NV                           Atlanta, GA


Bar Number: 2000063         Bar Number: 82064                       Bar Number:2010143
Samuel J. DeMaio            Davis Geoffrey Fitzhugh                 Shannon Gene Grant
Dallas, TX                  Little Rock, AR                         Jonesboro, AR


Bar Number: 98097           Bar Number: 95059                       Bar Number: 96117
Marcus Christian Devine     Carla D. Flinn                          Jan Michele England Griffin
Little Rock, AR             Bella Vista, AR                         Castle Rock, CO


Bar Number: 80176            Bar Number: 80045                      Bar Number: 2008080
Sheryl Dicker               Amy Lynne Ford                          Crystal S. Halley
Mamaroneck, NY              Little Rock, AR                         Sheridan, AR



Bar Number: 87053            Bar Number:91147                       Bar Number= 2006114
James H. Druff               Sherry C. Furr                         Cyndia M. Hammond
Little Rock, AR              Nodh Little Rock, AR                   Texarkana, TX


Bar Number: 89062            Bar Number: 2011166                    Bar Number:87071
Patricia Ann Eables          J. Daniel Gallagher                    Mildred Havard Hansen
Key West, FL                 McAlester, OK                          Little Rock, AR




                                                                                                  2
                                            Category 1


                                     Suspended-llcense Status
                              Nonpayment of License Fee and Penalties


Bar Number: 93020               Bar Number: 81149                       Bar Number: 91190
Regina Haralson                 Beverly Stites Jones                    Barbara E. Lingle
Fairfield Bay, AR               Fort Smith, AR                          Rogers, AR



Bar Number: 84065               Bar Number= 97032                       Bar Number: 85050
W. Price Harned                 GlendellJones, Jr.                      Adele E. Lucas
Mountain Home, AR               Jonesboro, AR                           Fayetteville, AR


Bar Number: 2008095             Bar Number: 90113                       Bar Number:2014021
Elizabeth Engelkes Hartz        Tonia Peoples Jones                     Nicholas Russell Lyons
Little Rock, AR                 Little Rock, AR                         Little Rock, AR


Bar Number:2001285              Bar Number:2007302                      Bar Number: 89215
Dennis Floyd Herring            Cody D. Katzer                          John Lee Martin
Shreveport, LA                  Fayetteville, AR                        Lampe, MO


Bar Numbe¡:94114                Bar Number= 88'124                      Bar Number: 2009038
David Armstrong Hodges, Jr.     Michael J. King                         Cynthia Grooms Marvin
Dallas, TX                      Hot Springs, AR                         Little Rock, AR


Bar Number:91240                Bar Number:2009182                      Bar Number:2013276
T. Wesley Holmes                Toni Koehler                            Danica Eliana Maslov
Dallas, TX                      Hot Springs, AR                         Oakville, ON


Bar Number: 2003105             Bar Number: 99034                       Bar Number: 73075
Deborah Houston                 Michael Basil Kyriakakis                George W. Mason, lll
Redfield, AR                    Harvey, AR                              Fayetteville, AR


Bar Number= 92120               Bar Number: 74095                       Bar Number: 97055
Joseph Patrick Jaynes           John Terry Lee                          Stephanie L. Mays
Searcy, AR                      Siloam Springs, AR                      Fayetteville, AR


Bar Number: 2006236             Bar Number:2007125                      Bar Number: 2008016
Gory MarshallJohnson             Randal J. Lee                          Elizabeth McCandless
Corpus Christi, TX               Linden, TX                             Little Rock, AR




                                                                                                 3
                                         Category   1



                                  Suspended-license Status
                           Nonpayment of License Fee and Penalties


Bar Number: 2010088          Bar Number:2013215                      Bar Number: 2015065
Andrew J. McEnaney           Harold David Nations                    J. Matthew Reardon
HOUSTON, TX                  Heber Springs, AR                       Fayetteville, AR


Bar Numbe¡= 92218            Bar Number: 83138                       Bar Number: 2001057
Mona J. McNutt               Steven Del Oliver                       Sean Eric Robertson
Plumerville, AR              Royal, AR                               Bentonville, AR


Bar Number: 2008033          Bar Number:2011092                      Bar Number: 91025
Mandy Nicole Meadors         Matthew Osman                           Rick M. Rodery
Liüle Rock, AR               Fennville, Ml                           Piggott, AR


Bar Number: 70049            Bar Number: 2001135                     Bar Number:91137
Dewey Moore, Jr.             Steven Ryan Owens                       GillA. Rogers
Little Rock, AR              Jonesboro, AR                           Little Rock, AR


Bar Numbe¡= 2012021          Bar Number:2010117                      Bar Number:2014250
Austin Kyle Morgan           James Thomas Perry, Jr                  Nicholas J. Ross
Austin, TX                   Houston, TX                             Atlanta, TX


Bar Number=79216             Bar Number= 94213                       Bar Number: 2016093
Gary Joe Morphew             Donna M. Phillips                       Lauren Carolyn Rotonda
Little Rock, AR              Stillwater, OK                          Memphis, TN


Bar Number= 2003216          Bar Number:84124                        Bar Number:90124
Carmen Marie Mosley-Sims     MarkAllen Plake                         RobertA. Russell, Jr
Little Rock, AR              Glendale, AZ                            Little Rock, AR


Bar Number:2013219           Bar Number:2015141                      Bar Number:2002172
Donald Ryan Mullenix         Carmen Donielle Pruitt                  Kevin William Ryan
Fayetteville, AR             North Little Rock, AR                   Conway, AR


Bar Number: 2004018          Bar Number: 73097                       Bar Number: 2001085
Micah Nail Myhill            Charles Jesse Pugh                      Roman Ashley Shaul
Little Rock, AR              Little Rock, AR                         Montgomery, AL




                                                                                              4
                                        Category 1


                                 Suspended-license Status
                          Nonpayment of License Fee and Penalties


Bar Number:77073            Bar Number: 98081                       Bar Number= 2006327
David Barton Simmons        Bartley Stiers Spung                    Adam M. Vehik
Little Rock, AR             Montgomery, AL                          Austin, TX


Bar Number= 80212           Bar Number:2011229                      Bar Number: 2005235
Richard Stewart Simmons     John Edward Steiner                     Erik Brett Walker
Whitehouse, TX              Millville, NJ                           Austin, TX


Bar Number: 2006105         Bar Number: 2006011                     Bar Number= 92205
Larry D. Sims, ll           Joseph A. Sterle                        John David Walt, Jr.
Memphis, TN                 Texarkana, TX                           Franklin, TN


Bar Number:74182            Bar Number: 99063                       Bar Number: 84158
Tony R. Skogen              Scott Anthony Strain                    PaulJoseph Ward
Apo, AE                     North Little Rock, AR                   Ann Arbot Ml


Bar Number: 2006317         Bar Number:8'1224                       Bar Number: 97183
Abigail Fortune Sloan       Joseph Post Stringer                    David Anthony Washnock
Chicago, lL                 Flagstaff, AZ                           Pace, FL


Bar Number: 2011096         Bar Number= 75178                       Bar Number: 2005048
Angelica R. Smith           Martha Lou Strother                     Vallie J. \Mlkerson
Little Rock, AR             Little Rock, AR                         Vilonia, AR


Bar Number: 83165           Bar Number: 2015008                     Bar Number:2011273
Craig T. Smith              Eric Paul Studer                        Alisha Kay Williams
Miami Beach, FL             Brenham, TX                             Fayetteville, AR


Bar Number: 2006007         Bar Number:77138                        Bar Number=77143
Thomas B. Smith             R. Keith Vaughan                        J. Gregory Wilson
Fayetteville, AR            Jacksonville, AR                        Little Rock, AR


Bar Number:2007233          Bar Number:2008226                      Bar Number: 98009
Curt Reid Soefker           Jason Lawrence Vaughn                   Stephan ie Tyner Wi nstanley
Memphis, TN                 Fort Smith, AR                          Little Rock, AR




                                                                                                   5
                                       Category 1


                                Suspended-l icense Status
                         Nonpayment of License Fee and Penalties


Bar Number: 83186
William Ross Wisely
Hot Springs, AR


Bar Number: 2010167
Jonathan Andrew Wright
Lexington, KY


Bar Numbe¡:2007112
Steven Wright
Washington, DC




Total Gount: 138




                                                                   6
                                                  Category 2


                              Returned to paid status since the last per curiam
                                  order regarding the status of license fees



Bar Number: 83009                    Bar Number: 87033                            Bar Number:2006254
Michael EarlAud                      Carmen Elizabeth Clark                       Benjamin Scott Dickinson

Destin, FL                           Anchorage, AK                                Brentwood, TN


Bar Number: 90209                    Bar Number:2013295                           Bar Number:.2011180
Rita F. Bailey                       Brian Alexander Clepp                        Jacqueline Cronkhite Dodd

Little Rock, AR                      Boerne, TX                                   Fort Smith, AR


Bar Number: 99163                    Bar Number: 90060                            Bar Number: 2001035
Valerie Thompson Bailey              Alan Lynn Cochran                            Catherine Jeanettia Dolan

Little Rock, AR                      Mesa, AZ                                     Denver, CO


Bar Number: 98216                    Bar Number: 82033                            Bar Number: 91145
Catherine Emily Barrier              Clifford M. Cole                             John Arthur Eaves, Jr

Little Rock, AR                      Piggott, AR                                  Jackson, MS


Bar Number: 98165                    Bar Number:2014258                           Bar Number: 2003023
John William Stokes Bateman          DerrellA. Coleman                            James J. Edwards

Palm Springs, CA                     Dallas, TX                                   Great Neck, NY


Bar Number: 98062                    Bar Number:2005284                           Bar Number:2014162
Jill M. Beall                        Kellie B. Combs                              Daniel DeMotte Ford

Morrilton, AR                        Washington, DC                               Little Rock, AR


Bar Number: 70007                    Bar Number:89027                             Bar Number:2001263
G. Leroy Blankenship                 Don Lloyd Cook, ll                           Thomas Phillip Germeroth

Batesville, AR                       Little Rock, AR                              Clayton, MO


Bar Number: 79018                    Bar Number: 98091                            Bar Number: 2008053
Walter Paul Blume                    James H. Cooper                              Aaron C. Gimblet

Little Rock, AR                      Westwood, KS                                 North Little Rock, AR


Bar Number: 2001160                  Bar Number: 94081                            Bar Number:2006276
Holly Elizabeth Brady                Mary Virginia Cooper                         Leah Golden

Maumelle, AR                         Dallas, TX                                   Texarkana, TX


Bar Number: 70013                    Bar Number: 2000026                          Bar Number: 90105
Ronald Lewis Burton                  Michael Richard Cummins                      Gena A. Gregory

Fayetteville, AR                     San Luis Obispo, CA                          Little Rock, AR



                                                                                                              7
                                                      category 2


                                   Returned to paid status since the last per curiam
                                       order regarding the status of license fees


Bar Number:2011007                        Bar Number:2005111                           Bar Number:84102
Jerry Elizabeth Ezsebet Griffith          Larry E. Jones                               Hiram McBeth, lll
Fayetteville, AR                          Coppell, TX                                  Pine Bluff, AR

Bar Number= 2003'107                      Bar Number: 94200                            Bar Number: 92098
Gary Shaun Hair, Jr.                      Matthew Ridgway Jones                        Betsy Meacham
Anthem, AZ                                Little Rock, AR                              Little Rock, AR

Bar Number: 2000089                       Bar Number:2003217                           Bar Number: 2010133
Kelly Hopkins Halstead                    Elizabeth Jane LaRue-Grigg                   lan Mensik
El Dorado, AR                             Little Rock, AR                              Little Rock, AR

Bar Number: 97100                         Bar Number: 99107                            Bar Number: 2005095
Charles S. Harmon                         Chester Harris Lauck, lll                    Brian L. Mincher
Shenryood, AR                             Little Rock, AR                              Dallas, TX

Bar Number:68022                          Bar Number:2002150                           Bar Number: 89143
John Trenton Harmon                       Patrick Lewis                                David Franklyn Morehead
Conway, AR                                Bentonville, AR                              Pine Bluff, AR

Bar Number: 93230                         Bar Number: 2006323                          Bar Number: 70050
Rita Lynn Reed Harris                     Stephen Matthew Lunde                        Robert F. Morehead
Forrest City, AR                          Jonesboro, AR                                Pine Bluff, AR

Bar Number: 88006                         Bar Number:77085                             Bar Number: 99017
Karen Wadley Hathaway                     Nancy Jane Mahler                            Shawn Montgomery Morgan
MAUMELLE, AR                              Little Rock, AR                              Texarkana, TX

Bar Number: 88111                         Bar Number:2015041                           Bar Number:2005117
Michael Lwayne Hoyle                      Jonathan Phillip Martin                      Michael Scott Nichols
Riverside, NJ                             Lake Mary, FL                                Springfield, MO

Bar Number: 2000091                       Bar Number: 2009062                          Bar Number: 83139
Onita CarolJohnson                        Rhett Preston Martin                         Kenneth A. Olsen
Hot Springs, AR                           Washington, DC                               Bryant, AR

Bar Number:92249                          Bar Number: 98104                            Bar Number:201400'l
Thomas Henry Johnson                      Monica Lee Mason                             NeilA. Outar
Frisco, TX                                Sherwood, AR                                 Little Rock, AR



                                                                                                                 I
                                             Category 2


                          Returned to paid status since the last per curiam
                              order regarding the status of license fees


Bar Number: 2000007              Bar Number: 83231
Claudia L. Parks-Miller          Darrell Rex Taylor
                                                                              Total Gount: 80
Roland, AR                       Mclean, VA

Bar Number=78126                 Bar Number: 93080
Gary Don Person                  Gregory D. Taylor
Bella Vista, AR                  Benton, AR

Bar Number:91213                 Bar Number: 89088
Jason Douglas Prather            John Louis Tidwell
Little Rock, AR                  New Boston, TX

Bar Number: 85205                Bar Number: 96052
Michael F. Rafferty              J. F. Valley
Memphis, TN                      Helena-West Helena, AR

Bar Number:2012002               Bar Number:2001284
Amy Michelle Reynolds            Janae D. Walker
Hot Springs, AR                  Woburn, MA

Bar Number:2009273               Bar Number: 2003106
Robert Scott Ruppe               Jonathan Allen Weems
Menifee, CA                      Marion, AR

Bar Number:2002047               Bar Number= 2011235
Jennifer P. Sanders              Wesley DeWayne Whitmore
Plano, TX                         Fayetteville, AR

Bar Number: 2000146              Bar Number: 87191
Cynthia M. Scharlau              Timothy Lee Williamson
Ft. Smith, AR                     Mena, AR

Bar Number: 99065                 Bar Number: 2006110
A. Jonathan Schwartz              Garrett Wayne Wilson
LasVegas, NV                      Houston, TX

Bar Number:82210                  Bar Number: 2010048
Cecilia Ryker Seay                Jessica Sharlette Yarbroug h
Fayetteville, AR                  Pine Bluff, AR


                                                                                                o